Title: To Thomas Jefferson from C. W. F. Dumas, 16 September 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 16e. 7br. 1788.
          
          La Lecture que Votre Excellence fera de la Dépeche ci-jointe pour le Congrès, ne me laisse rien à ajouter, sinon le desir de savoir, lorsque V. E. voudra bien m’en accuser la réception, son sentiment personnel du tout, dont je fais le plus grand cas, suite naturelle du vrai et sincere respect avec lequel je suis De Votre Excellence Le très-humble & très-obéissant servitr,
          
            C W F Dumas
          
        